DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/22 has been entered.
 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claims Status
	Claims 1-5,7-13,16-18 and 20-22 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5,7-13,16-18 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not provide a representative number of examples of imaging agents for the method of detecting toxicity-induced injury and therefore the claims are not commensurate in scope.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 18 recites the limitation the agent or "condition" in lines 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-13,16-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (J. Nucl. Med. 2013, 54, 1397-1403) in view of Elvas et al. (J. Nucl. Med. 2016, 57, 805-811) and Torrisi et al. (Radiology 2011, 258, 41-56).
Johnson et al. (J. Nucl. Med. 2013, 54, 1397-1403) discloses non-invasive imaging technique that detects a surrogate marker of apoptosis to characterize the dynamics of radiation-induced tissue imaging damage. The goal of the study was to prove the concept of imaging the temporal and spatial distribution of damage in susceptible tissue after high-dose radiation exposure using [99mTc]duramycin as a phosphatidylethanolamine-binding radiopharmaceutical (abstract) which encompasses the spatiotemporal signal distribution of the instant claims. The noninvasive whole-body imaging provides the advantage of monitoring of injury progression and evaluation of the efficacy of therapeutic interventions (p1401, Discussion; p1402, Conclusion). 
The high-dose irradiation can cause extensive injuries in susceptible tissues (abstract). The externalization of certain phospholipids (e.g. phosphatidylserine (PS) and phosphatidylethanolamine (PE)) is an established molecular marker for apoptosis (p1397, right column, third paragraph). 
99mTc]duramycin (37 MBq = 1 mCi) was then administered for planar whole-body [99mTc]duramycin scanning (abstract; p1398, In vivo studies; p1399, Two-Dimensional Planar Imaging Studies and Three-Dimensional Tomographic Imaging Studies) as it has favorable imaging properties and a high-affinity and high-specific binding to PE (p1397, right column, last paragraph; p1398, left column, first paragraph). The subjects were imaged at 1h, 6h, 24h, etc. post-irradiation via SPECT (p1398, Animals and In Vivo Studies; Figures 4 and 5) which encompasses the multiple time points of the instant claims.
Uptake was detected in the thymus as early as 6 h after irradiation, early radioactivity uptake in the gastrointestinal region was detected (e.g. as early as 6 h) and significant signal was seen in major bones in a slightly delayed fashion, at 24 h (abstract; Figures 4 and 5). 
The data provides for whole-body assessment of tissue damage (abstract; p1398, left column, first paragraph; p1399, Two-Dimensional Planar Imaging Studies; Figs 1,3-5; p1401, Discussion; p1402, Conclusion) and for the detection of early tissue injuries (p1401, left column, last paragraph) which encompasses the mapping toxicity-induced injury of the instant claims. 
The study demonstrated a noninvasive imaging technique that allows characterization of the temporal and spatial dynamics of injuries in susceptible tissues during acute phase after high-dose ionizing irradiation (abstract; p, 1397, right column, second paragraph). 
The [99mTc]duramycin (37 MBq = 1 mCi) of the disclosure encompasses the radionuclide, binding moiety that binds to PE and PS and a dose of about 2 mCi of the instant claims.
Johnson et al. does not disclose the administration of a toxicity-inducing chemical or that the subject is a human.
Elvas et al. (J. Nucl. Med. 2016, 57, 805-811) discloses an animal model comprising chemotherapy treatment of mice bearing COLO205 human colorectal cancer tumors with irinotecan, oxaliplatin, and irinotecan plus oxaliplatin or radiotherapy followed by subsequent noninvasive imaging 99mTc]duramycin (37 MBq) via SPECT (abstract; p807, In vivo SPECT/CT imaging). 
An early assessment of therapeutic effectiveness will avoid treatment-related toxicity to the patient and can lead to improved patient survival by allowing early intensification of treatment, discontinuation of ineffective therapy or initiation of a more effective second-line therapy (p805, right column, first paragraph; p806, left column, second paragraph; p806-807, Treatment Regimens) which encompasses the assessing the toxicity of the agent to future subjects. 
COLO205 tumor-bearing mice received an injection of about 37 MBq of [99mTc]duramycin after the last course of treatment and Static whole-body SPECT images were acquired after 4 hours after radiotracer injection (p807, In Vivo SPECT/CT Imaging). Figures 4 and 5 show coronal SPECT/CT imaging 24 h after last course of treatment showing [99mTc]duramycin uptake in COLO205 tumor-bearing mice. 
Torrisi et al. (Radiology 2011, 258, 41-56) discloses CT finding of chemotherapy induced toxicity (title; p42, left column, second paragraph). The goal is for a drug to preferentially effect tumors over normal tissue. Drug that interfere with nucleic acid synthesis and cell division have the greatest effect on rapidly dividing cells and these drug will also affect the rapidly dividing cells of the intestine and bone marrow, leading to common and sometimes dose-limiting gastrointestinal toxicity and myelosuppression (p42, middle column, first paragraph). Many chemotherapeutic drugs affect multiple targets and, therefore, have the potential to inhibit molecules that are critical to unsuspected pathways, causing toxicity that has not been previously observed (p42, middle column, first paragraph).
Molecular targeted therapies are used either alone or in combination with standard chemotherapy agents. Combination chemotherapy regimens are designed to include agents with different mechanisms of action, so that cell growth is interrupted at two or more points of cell proliferation. The radiologist needs to be aware of the potential toxicities of both the conventional and the targeted agents when they are used in combination therapy (p43, right column, first paragraph).

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to examine the toxicity-induced injury associated with the administration of chemotherapeutic drugs, such as those of Elves et al. used for treating cancer via planar whole-body [99mTc]duramycin imaging the temporal and spatial distribution of damage in susceptible tissue, as taught by Johnson et al. for the advantages of early assessment of therapeutic effectiveness, avoid treatment-related toxicity and/or monitoring of injury progression.
The reference of Elves et al. teaches of the examination of both chemotherapeutic agents and radiotherapy followed by subsequent noninvasive imaging of cell death upon administration of [99mTc]duramycin via SPECT to avoid treatment-related toxicity to the patient and lead to patient survival, therefore, it would have been predictable to one of ordinary skill in the art to substitute the high-dose radiation of Johnson et al. for the chemotherapeutic agents of Elves et al. for the method of detecting the toxicity-induced injury via whole body SPECT.
Torrisi et al. teaches that radiologist needs to be aware of the potential toxicities of both the conventional and the targeted chemotherapeutic agents when they are used in combination therapy and therefore, it is predictable to one of ordinary skill in the art to utilize the planar whole-body [99mTc]duramycin imaging method of Johnson et al. to identify potential toxicities as chemotherapeutic drugs can affect the rapidly dividing cells of the intestine and bone marrow to cause gastrointestinal toxicity and myelosuppression.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize the planar whole-body [99mTc]duramycin imaging method of Johnson et al. to identify potential toxicities and detect toxicity-induced injury after the administration of chemotherapeutic drugs in a human subject as the references of Johnson et al. and Elvas et al. teach of animal models which are used to investigate the conditions necessary for future use in human subjects.
Response to Arguments
Applicant's arguments filed 3/15/22 have been fully considered but they are not persuasive. 
Applicant assertions with regards to the reference of Elves et al. (Mol. Imaging Biol. 2015, 17, 838-847) are moot as the reference is not used in the current rejection.
Applicant asserts that there is no teaching or suggestion in Johnson that doubling the dose of the molecular imaging agent works as effectively without any adverse effects.
The instant claims state that the dose is “of about 2 mCi”. 
The references of Johnson et al. and Elvas et al. teach of the administration of 37 MBq of [99mTc]duramycin (37 MBq = 1 mCi) which encompasses the about 2 mCi of the instant claims.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/MELISSA J PERREIRA/Examiner, Art Unit 1618